Citation Nr: 0211918	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



REMAND

The veteran served on active duty from July 1963 to July 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1999 RO decision which denied service 
connection for PTSD. 

In July 2002, the Board sent a letter seeking clarification 
from the veteran regarding his desire to attend a hearing 
before a member of the Board.  In July 2002, the veteran 
mailed a response indicating that he wished to have a Board 
videoconference hearing at the RO.  Accordingly, the RO 
should schedule such a hearing.  

In view of the foregoing, the case is remanded for the 
following action:

The RO should schedule the veteran for a 
Board videoconference hearing as part of 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board in accordance with appellate 
procedures.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


